Title: Title for the President, [11 May] 1789
From: Madison, James
To: 


[11 May 1789]

   
   The debate concerned a title for the executive office. Should the House appoint a committee to confer with a Senate counterpart on the proper title for the president? The House had already indicated its disapproval of majestic titles to the Senate, but the senators refused to accept this decision. A Senate committee had recommended on 9 May that the president be addressed as “His Highness the President of the United States of America and Protector of the Rights of the Same” (DHFCLinda Grant De Pauw et al., eds., Documentary History of the First Federal Congress of the United States of America (3
        vols. to date; Baltimore, 1972—)., III, 32, 45, 55; Maclay JournalThe Journal of William Maclay, United
          States Senator from Pennsylvania, 1789–1791, Introduction by Charles A. Beard (1927;
        New York, 1965 reprint)., p. 25; JM to Jefferson, 23 May 1789).



Mr. Madison. I may be well disposed to concur in opinion with gentlemen that we ought not to recede from our former vote on this subject, yet at the same time I may wish to proceed with due respect to the Senate, and give dignity and weight to our own opinion so far as it contradicts theirs by the deliberate and decent manner in which we decide. For my part, Mr. Speaker, I do not conceive titles to be so pregnant with danger as some gentlemen apprehend. I believe a President of the United States cloathed with all the powers given in the constitution would not be a dangerous person to the liberties of America, if you were to load him with all the titles of Europe or Asia. We have seen superb and august titles given without conferring power and influence or without even obtaining respect; one of the most impotent sovereigns in Europe has assumed a title as high as human invention can devise; for example, what words can imply a greater magnitude of power and strength than that of high mightiness; this title seems to border almost upon impiety; it is assuming the pre-eminence and omnipotency of the deity; yet this title and many others cast in the same mould have obtained a long time in Europe, but have they conferred power? Does experience sanctify such opinion? Look at the republic I have alluded to and say if their present state warrants the idea.
I am not afraid of titles because I fear the danger of any power they could confer, but I am against them because they are not very reconcilable with the nature of our government, or the genius of the people; even if they were proper in themselves, they are not so at this juncture of time. But my strongest objection is founded in principle; instead of encreasing they diminish the true dignity and importance of a republic, and would in particular, on this occasion, diminish the true dignity of the first magistrate himself. If we give titles, we must either borrow or invent them—if we have recourse to the fertile fields of luxuriant fancy, and deck out an airy being of our own creation, it is a great chance but its fantastic properties renders the empty fantom ridiculous and absurd. If we borrow, the servile imitation will be odious, not to say ridiculous also—we must copy from the pompous sovereigns of the east, or follow the inferior potentates of Europe; in either case, the splendid tinsel or gorgeous robe would disgrace the manly shoulders of our Chief. The more truly honorable shall we be, by shewing a total neglect and disregard to things of this nature; the more simple, the more republican we are in our manners, the more rational dignity we acquire; therefore I am better pleased with the report adopted by the house, than I should have been with any other whatsoever.

The Senate, no doubt, entertain different sentiments on this subject. I would wish therefore to treat their opinion with respect and attention. I would desire to justify the reasonable and republican decision of this house to the other branch of Congress, in order to prevent a misunderstanding. But that the motion of my worthy colleague, (Mr. Parker) has possession of the house, I would move a more temperate proposition, and I think it deserves some pains to bring about that good will and urbanity, which for the dispatch of public business, ought to be kept up between the two houses. I do not think it would be a sacrifice of dignity to appoint a committee of conference, but imagine it would tend to cement that harmony which has hitherto been preserved between the Senate and this House—therefore, while I concur with the gentlemen who express in such decided terms, their disapprobation of bestowing titles, I concur also, with those who are for the appointment of a committee of conference, not apprehending they will depart from the principles adopted and acted upon by the House.
